153 S.E.2d 489 (1967)
269 N.C. 759
N. Herman COTTON and Wife, Irene Evans Cotton and Denver Lee Cotton and Wife, Marion Jackson Cotton, Petitioners,
v.
James Robie COTTON and Wife, Carolyn Cotton, Annette Cotton Pate and Husband, Earl E. Pate, and Carolyn Faye Cotton Flowers and Husband, Joel P. Flowers, Respondents.
No. 361.
Supreme Court of North Carolina.
March 29, 1967.
*490 Robert H. Futrelle, Goldsboro, for petitioner appellants.
Braswell & Strickland, by Roland C. Braswell, Goldsboro, for respondent appellees.
PER CURIAM:
The principal objections raised to the findings and conclusions entered by Judge Peel involve the admissibility of evidence. This type of hearing is different and is governed by rules of evidence different from those followed in jury trials. The Judge's experience and learning enabled him to weigh and to evaluate the testimony and to disregard that which under strict rules would be inadmissible in a jury trial.
In this case the evidence of injury to some of the parties is amply sufficient to support Judge Peel's findings and conclusions. For example, each of the Respondents would be entitled to a 1/18 interest in the tobacco allotment of 3.26 acres, 1/18 of 24 acres allotted to corn and 1/18 of 7 acres allotted to wheat. Lack of balance between wood, farm, and pasture has great weight in determining the value of farm lands. Large acreage and crop allotments enable the owner to purchase machinery and to devote time to crop production in proportion to the crop allotment, and the suitability of the soil for the production of crops not subject to allotment regulation.
The record fails to disclose any error of law. The judgment is
Affirmed.